PER CURIAM.
Upon consideration of the record on appeal and briefs of the respective parties, we determine the trial court erred in dismissing the complaint of appellant-plaintiff, Gray Line Sightseeing Tours, Inc., for failure to exhaust administrative remedies in an action to enjoin appellee-defendant, Airport Transportation Service, Inc., from carrying on the activities of a motor carrier for compensation without proper authorization of Florida Public Service Commission, as the complaint sufficiently alleged and stated a cause of action for relief, as authorized by § 323.24, Florida Statutes (1975).
Accordingly, the order dismissing the complaint is reversed and the cause remanded with directions to the trial court to reinstate the complaint and for further proceedings.
MAGER, C. J., and CROSS and DOW-NEY, JJ., concur.